McGINLEY, Judge,
dissenting.
I respectfully dissent. I disagree with the majority’s conclusion that the terms “compensation” and “salary” as used in 16 P.S. § 1401(g) were intended to be synonymous. I agree with the majority’s assertion that Section 2 of the County Pension Law must be read in pari materia with the County Code to determine the meaning of the term “compensation”. In my view, however, a full scrutiny of the County Pension Law requires a different result than the one reached by the majority.
Initially, I believe that the majority has erred by distinguishing the cases cited by appellant. I accept these cases for the proposition that “compensation”, when used to describe a judge’s compensation, includes salary and pension benefits. While Klein addressed the issue of whether a two-tiered system of retirement benefits for two classes of judges was in conflict with a constitutional mandate for a unified judicial system, and Goodheart examined an action brought challenging a reduction in pension benefits for judges appointed after the 1974 code changes, each adopts the well-settled proposition that retirement benefits are part of a judge’s total compensation. See Klein, 521 Pa. at 337-38, 555 A.2d at 1220; Goodheart, 521 Pa. at 321, 555 A.2d at 1212. With this in mind it is still necessary to determine the meaning of “compensation” as used in the County Code in reference to full time district attorneys. As Section 1401(g) of the County Code does not define “compensation”, I agree with the majority that we must read that section in pari materia with the County Pension Law.
My analysis begins with Section 4 of the County Pension Law, 16 P.S. § 11654, which enables counties of the second class A through eighth class to establish a retirement system. Section 4(a) authorizes in pertinent part that “[a] retirement system may be established for county employes by resolution of the county commissioners....” 16 P.S. § 11654(a) (emphasis added). As the majority notes, Section 2 of the County Pension Law provides pertinent definitions.
Initially, paragraph (2) defines “county employe” as follows:
‘County employe’ means any person, whether elected or appointed, who is employed by the county, the county institution district, in the county prison or in any other institution maintained by the county from county moneys, or who is employed by any county or State official and paid by such official from moneys appropriated by the county for such purpose, whose salary or compensation is paid in regular periodic installments or from fees collected by his office, but shall not, except as hereafter provided, include any person employed after the effective date of this act on a part-time basis.
16 P.S. § 11652(2) (emphasis added). At this point, I believe a return to Section 1401(g) of the County Code illustrates that it specifically uses the term “compensation” when discussing full time district attorneys, and the term “salary” when discussing part-time district attorneys. The relevant portions of Section 1401(g) follow:
*1197The commissioners of any county may by ordinance fix the services of the district attorney at full time....
When the determination by the county commissioners to require a full time district attorney becomes effective and operative, he shall be compensated at one thousand dollars ($1,000) lower than the compensation paid to a judge of the court of common pleas in the respective judicial district....
[[Image here]]
Notwithstanding the provision of any other statute, the annual salaries of part-time district attorneys shall be as follows:
[[Image here]]
16 P.S. § 1401(g) (emphasis added).
Further, Section 2 of the County Pension Law defines “compensation” as “pickup contributions plus remuneration received as a county employe excluding refunds for expenses, contingency and accountable expense allowances and excluding severance payments or payments for unused vacation or sick leave.” 16 P.S. § 11652(4.1). Finally, “pickup contributions” are defined as, “regular member contributions which are made by the county on behalf of county employes for current service in accordance with section 7(c)[16 P.S. 11657].” 16 P.S. § 11652(14.1).
Accordingly, reading the relevant provisions of the County Pension Law in pari materia with Section 1401(g) of the County Code leads to a conclusion that the General Assembly did not intend to use the terms “compensation” and “salary” interchangeably when discussing full time district attorneys. I believe that the Legislature’s use of the term “salary” when discussing part-time district attorneys reflects an intention that part-time employees not be included in the county retirement system. Conversely, the Legislature’s use of the term “compensation” evinces their intent that, as county employes, full time district attorneys are to be accorded the full benefits of the county retirement system. Further, I note that Section 1401(g) of the County Code does not require that all district attorneys be made full time. When a county chooses to make the district attorney full time, however, it is required to compensate him in accordance with Section 1401(g). Accordingly, I conclude that Section 1401(g) of the County Code provides that when a county chooses to make the position of district attorney a full time position, the county is required to pay salary and pension benefits at an amount that is one thousand dollars less than the salary and pension benefits paid to a judge of the court of common pleas in the respective judicial district. A simple enough accounting adjustment is all the County Pension Board must perform; certainly this is not a drastic change in the administration of pension benefits.
I would therefore reverse the decision of the trial court and remand this matter to the trial court with instructions to enter summary judgment in favor of appellant.